Title: From Thomas Jefferson to Ferdinand Grand, 22 October 1785
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris Oct. 22. 1785.

You spoke to me some days ago on the subject of the bills which Mr. Barclay might have occasion to draw on Mr. Adams. I informed you they were good and would assuredly be paid. I ought to have added that a Mr. Lambe would have bills to negociate on Mr. Adams which would be drawn in the name of a Mr. Randall. These will be equally good, the whole being for the service of the United states in a matter referred to the direction of Mr. Adams and myself. I mention it at this moment because I beleive Mr. Lambe has occasion to-day to negotiate a bill of this kind of three or four hundred guineas, which I advised him to offer to you. I have the honour to be with much esteem Sir Your most obedient humble servt.,

Th: Jefferson

